Citation Nr: 1021413	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from October 1969 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  This claim was previously remanded 
by the Board for additional evidentiary development in July 
2009.  

As noted in the Board's previous remand, the Veteran sought 
to reopen his claim of entitlement to service connection for 
Dupuytren's contracture of the right foot in his January 2005 
notice of disagreement.  However, this has not yet been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
claim, and it is again referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for 
a neck disorder was previously remanded by the Board in July 
2009.  Specifically, the Veteran was to be afforded a VA 
examination so that an opinion regarding etiology could be 
provided in light of the evidence of in-service degenerative 
changes of the cervical spine.  While a VA examination was 
provided to the Veteran in October 2009, the examiner made no 
reference to the in-service X-ray of January 10, 1986 that 
revealed degenerative changes of the cervical spine.  The 
examiner also made no reference to the Veteran's complaints 
of neck pain following his separation from active duty during 
his May 1987 VA examination.  Rather, the examiner opined 
that it was less likely than not that the Veteran's cervical 
spine disorder was related to military service because there 
was no reference to neck pain in October 1979, November 1979, 
December 1984 or May 1985.  

The Board finds that further remand is necessary so that an 
addendum may be provided to the opinion offered upon 
examination in October 2009.  The in-service finding of 
degenerative changes of the cervical spine made on January 
10, 1986, along with the Veteran's reported neck pain in May 
1987, should be discussed by the examiner when offering a new 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
provided to the October 2009 VA examiner, 
assuming that this examiner is still 
available, so that an addendum to the 
previous opinion regarding etiology may be 
provided.  A new VA examination is not 
necessary unless deemed to be by the 
examiner.  The examiner should opine as to 
whether it is at least as likely as not 
that the Veteran's cervical spine disorder 
(claimed as neck pain) manifested during, 
or as a result of, active military 
service.  When providing this opinion, the 
examiner should discuss the January 10, 
1986 X-rays of the cervical spine that 
revealed degenerative changes, as well as 
the Veteran's reported neck pain following 
his separation from active duty.  

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If it 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


